                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

ARTEZ OLIVER
ADC #153539                                                                            PLAINTIFF

v.                             Case No. 1:17-cv-00102 KGB-BD

TONI BRADLEY, Warden,
Grimes Unit, ADC, et al.                                                            DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Artez Oliver’s claims against defendants are dismissed without prejudice.

       So adjudged this the 26th day of October, 2018.



                                                           ________________________________
                                                            Kristine G. Baker
                                                            United States District Judge
